Citation Nr: 0635324	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-01 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to 
January 24, 2006, and an evaluation in excess of 30 percent 
from January 24, 2006, for post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from June1969 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that increased the evaluation of the veteran's PTSD from zero 
to 10 percent.  A later rating decision dated in February 
2006 increased the evaluation of the veteran's PTSD from 10 
percent to 30 percent with an effective date of January 24, 
2006.

The veteran was scheduled for a Travel Board Hearing on 
September 10, 2003, but cancelled the hearing.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) 
(2006).


FINDINGS OF FACT

1.  Prior to April 4, 2001, the veteran's PTSD was manifested 
by mild symptoms, including mild depression and occasional 
sleep disturbance, with a GAF of 70.

2.  From April 4, 2001, the veteran's PTSD is manifested by 
serious occupational and social impairment due to 
disturbances of mood and difficulty in establishing and 
maintaining effective work and social relationships with GAF 
scores ranging from 45 to 50.  


CONCLUSIONS OF LAW

1.  Prior to April 4, 2001, an evaluation in excess of 10 
percent for the veteran's service-connected PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38C.F.R. § 4.130, 
Diagnostic Code 9411 (2006). 

2.  From April 4, 2001, an evaluation of 50 percent, but no 
greater, for the veteran's service-connected PTSD is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished by 
letters dated in January 2001 and August 2003.  These letters 
indicated that the evidence should show that his service-
connected disability had increased in severity.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, by the January 2001 and August 2003 
letters, as well as a letter dated in March 2006, the veteran 
has been afforded the information necessary to fully advance 
any contentions regarding effective dates and increased 
evaluations.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion.  Moreover, any defect with respect to the 
timing of these notices has been cured by subsequent 
readjudication of the veteran's claim in several subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice  
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim 38 C.F.R. § 3.159(b)(1).  In this case, the January 
2001 and August 2003 letters from the RO generally advised 
the veteran to provide any other evidence or information that 
would support his claim.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R.  § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all private treatment records identified by the 
veteran, as well as all of the veteran's VA treatment 
records.  Also, the veteran underwent several VA 
examinations, and further assessment is not necessary to make 
a decision on the appeal.  The veteran has not requested VA's 
assistance in obtaining any other evidence.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  

Pursuant to the General Rating Formula for Mental Disorders a 
30 percent evaluation is warranted where when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped, speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a work like 
setting), inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Facts

Following his release from prison in November 2000, the 
veteran filed his claim for an increased evaluation of his 
service-connected PTSD in December 2000.  In January 2001 the 
veteran was admitted to the VA medical center domiciliary for 
rehabilitation.

The first full VA psychiatric examination is dated in 
February 2001.  At that time the veteran reported that he had 
been released from prison in November 2000, was on parole and 
working as a temporary worker.  He reported having nightmares 
about two times per week and occasional flashbacks regarding 
his time spent in Vietnam.   He reported handling stress by 
avoiding it and that he had a good appetite.  He usually 
slept two solid hours and reported some difficulty sleeping.  
He further reported depression and on occasion crying, which 
provided some relief.  He denied thoughts of suicide and had 
never attempted suicide.  The veteran gave the correct date 
and identified the recent presidents as Bush, Clinton and 
Reagan, but did not know the name of the governor of Texas.  
He gave his social security number forward and six backward, 
and identified $17.50 as the correct change for a $2.50 
purchase with a $20 bill.  He did similarities, differences 
and proverbs well.  He recalled 3/3 items that he had been 
asked to remember.  

Mental status examination revealed that the veteran was 
casual and neat in his dress.  He was pleasant, cooperative 
and goal oriented.  He was oriented as to time, place and 
person.  He seemed to have some humor about him and was able 
to organize his thoughts and express himself.  He spoke 
softly and his affect was mild tension and anxiety.  His mood 
was mildly depressed, but not much.  There was no psychosis, 
delusions, hallucinations or organicity.  His intellect was 
average.  His memory was good.  His judgment was good and 
insight was little.  The examiner continued a diagnosis of 
PTSD and assigned the veteran a GAF score of 70.

Following the February 2001 examination, the veteran next 
underwent a VA psychiatric examination on April 4, 2001.  The 
veteran reported a history of vivid dreams and waking up with 
night sweats.  He reported having been engaged in family 
therapy with his wife and a desire to renew his relationship 
with her.  He had been separated from his wife since 1980.  
He reported not tolerating crowds well and hyperarousal and 
vigilance and guarding when interacting with others.  Prior 
to his incarceration, he reported working as a landscaper, 
construction worker and in the food service industry.  Mental 
status examination revealed that the veteran was neat in 
appearance and was cooperative with no involuntary movements.  
He had good eye contact and his speech was clear with normal 
cadence and rhythm.  His mood was described as "fairly 
well."  Sensorium was clear and intellect was average.  His 
thought process was organized, goal-directed and not 
psychotic.  The veteran denied audio and visual 
hallucinations, suicidal and homicidal ideations, and all 
preoccupations and obsessions.  His judgment was good and his 
insight was fair.  The examiner continued the diagnosis of 
PTSD and assigned the veteran a GAF of 45.  

In May 2001 the veteran was discharged from the VA medical 
center.  Following his discharge, he moved in with his 
brother and wife and continued working in environmental 
services within the VA medical center.  It was noted that he 
performed satisfactorily at his job; however, in July 2001, 
the veteran was released from his position for using alcohol.  
The veteran was scheduled for a VA examination in October 
2003 in furtherance of his claim, but failed to report.  The 
record indicates that the veteran was incarcerated at this 
time.

The veteran next received a VA psychiatric examination on 
January 24, 2006.  The veteran reported that sometime in 2003 
he was arrested for public intoxication, in violation of his 
parole, and subsequently confined to prison until October 
2005.  He denied a history of violent crimes such as assault 
and battery, rape or murder.  It was noted that the veteran 
had a long and substantial history of alcohol abuse.  The 
veteran reported having no close friends, but lived with his 
brother and felt close to him.  He reported that he enjoyed 
watching TV, particularly sports, and would occasionally go 
"junking" (looking for bargains for resale value) with his 
brother.  He reported that he was able to independently 
complete all of his activities of daily living, with the 
exception of driving.  His only source of income was the 
money that he received through the work therapy program.  The 
examiner noted that the veteran would need assistance in 
managing his money and that he appeared to be experiencing 
severe impairment in both occupational and social 
functioning. 

Mental status examination revealed good personal hygiene.  
The veteran was alert and oriented times four.  He appeared 
to be generally cognitively intact and of average 
intellectual ability based upon spontaneous conversation.  
Eye contact was noted as good.  Speech was within normal 
limits and the veteran was generally cooperative in providing 
information for the evaluation.  The veteran described his 
mood as fair, rating his mood as a 6 on a scale of 1 to 10.  
His affect was generally euthymic, although slightly 
restricted in range.  He denied current suicidal and 
homicidal ideation, as well as auditory and visual 
hallucinations.  The examiner noted that the veteran endorsed 
efforts to avoid people and places, and feelings of 
detachment and estrangement from others and had no close 
friendships.  Further noted, was that the veteran 
demonstrated observable restricted range of affect and 
endorsed persistent symptoms of increased arousal and 
irritability as evidenced by verbally snapping at coworkers.  
It was noted that since his discharge from service, that the 
veteran has lost one-third of his jobs due to alcohol abuse 
and interpersonal difficulties.  It was noted that the 
veteran self-medicated with alcohol.  The examiner continued 
the diagnosis of PTSD and assigned the veteran a GAF of 50.   

Analysis

From April 4, 2001 to present, the veteran is entitled to a 
50 percent rating for PTSD.  From this time to present the 
veteran's GAF score has ranged from 45 to 50, indicating 
serious impairment in social, occupational or school 
functions.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), observing that a GAF of 41-50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional ritual, frequent shoplifting), or any serious 
impairment in social, occupational, or school functions 
(e.g., no friends, unable to keep a job).  

A higher evaluation from April 4, 2001, is not established.  
A 70 percent evaluation from this period is not warranted 
because, although the veteran exhibits occupational and 
social impairment, he is not deficient inmost areas.  He has 
been able to maintain a job and continue a relationship with 
his brother.  His judgment is good, his insight is fair and 
his mood is generally good.  He has no suicidal ideations or 
obsessional rituals and his speech is clear with normal 
cadence and rhythm.  He is not in a state of nearly 
continuous panic or depression and is able to function 
independently.  He has demonstrated irritability, but not to 
a level that exhibits violence.  His sensorium is normal and 
he keeps up his personal appearance and hygiene quite well.  
He has shown the ability to adapt to stressful circumstances, 
but has found it difficult to maintain effective 
relationships as evidenced by the apparent failed 
reconciliation with his wife and interpersonal difficulties 
at work.  Nonetheless, the veteran exhibited deficiencies in 
few areas, mainly difficulty establishing meaningful 
relationships and deficiencies in employment due to poor 
interpersonal abilities and mood disturbances.  Likewise, A 
100 percent evaluation from this period forward is not 
warranted because the evidence does not show total 
occupational and social impairment.  The veteran maintains a 
relationship with his brother and has continued to work.  
Accordingly, an evaluation in excess of 50 percent from April 
4, 2001, is not warranted for the veteran's service-connected 
PTSD.  

Prior to April 4, 2001, an evaluation in excess of 10 percent 
is not warranted.  Prior to April 4, 2001, the veteran's GAF 
score was 70, which indicates mild occupational and social 
impairment.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), observing that GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  The 
evidence prior to April 4, 2001, shows that the veteran was 
functioning fairly well and had a good relationship with his 
brother and was in the process of reconciling with his wife.  
His mood was good, his memory was intact and he was 
functioning satisfactorily at work.  He had occasional 
nightmares, mild depression and sleep disturbance, but again, 
functioned fairly well in social and occupational spheres.  
Accordingly, an evaluation in excess of 10 percent is not 
established prior to April 4, 2001.  


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
April 4, 2001, for service-connected PTSD is denied.  

Entitlement to an evaluation of 50 percent, but no greater, 
from April 4, 2001, for service-connected PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


